Citation Nr: 0639970	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for panic disorder.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine. 

3.  Entitlement to service connection for a heart condition.  

4.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for abnormal weight 
loss due to an undiagnosed illness.  

7.  Entitlement to service connection for a gastrointestinal 
(GI) condition due to an undiagnosed illness.  

8.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

9.  Entitlement to service connection for general joint pain 
due to an undiagnosed illness.  

10.  Entitlement to service connection for a respiratory 
condition due to an undiagnosed illness.  

11.  Entitlement to service connection for a neurological 
condition due to an undiagnosed illness.  

12.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March to June 1979 and 
from January to June 1991, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  
FINDINGS OF FACT

1.  The veteran's panic disorder, DJD of the lumbar spine, 
heart condition, and skin condition, were not caused by his 
active military service from March 1979 to June 1979 and from 
January 1991 to June 1991.

2.  The veteran does not have a diagnosis of PTSD.  

3.  There is no evidence to show that the veteran has current 
diagnoses of or treatment for abnormal weight loss, a GI 
condition, headaches, general joint pain, a respiratory 
condition, a neurological condition, or muscle pain.  


CONCLUSIONS OF LAW

1.  Service connection is not established for a panic 
disorder, DJD of the lumbar spine, a heart condition, and 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2006). 

2.  Service connection is not established for a skin 
condition, abnormal weight loss, a GI condition, headaches, 
general joint pain, a respiratory condition, a neurological 
condition, and muscle pain.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 
U.S.C.A. § 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2006).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's post-service medical records 
are completely negative for any complaints of or treatment 
for a GI condition, headaches, general joint pain (other than 
DJD of the lumbar spine, which is discussed below), muscle 
pain, a neurological condition, or a respiratory condition, 
providing highly probative evidence against this claim.  
Based on these facts, the Board must find that the veteran 
does not have disabilities from these conditions.  Therefore, 
these appeals are denied.  

The veteran does not have a current diagnosis of PTSD.  In 
fact, the veteran underwent a VA PTSD examination in December 
2003 and the physician stated that the veteran did not meet 
the diagnostic criteria for PTSD.  Therefore, the appeal is 
denied.  

The veteran has current diagnoses of a panic disorder, DJD of 
the lumbar spine, a heart condition, and a skin condition.  
Therefore he has these disabilities for VA purposes.  

With regards to the veteran's claim for a skin condition, he 
has a medical diagnosis of a eczematic dermatitis of the 
forearms and stasis dermatitis and, therefore, cannot be 
service connected for it as due to an undiagnosed illness.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for panic disorder and DJD of 
the lumbar spine.  Post-service medical evidence does not 
provide a link between the veteran's current disabilities 
from a panic disorder and DJD of the spine and his period of 
active service.  In fact, an October 2002 record from Dr. L. 
T attributed the veteran's panic disorder to his heart 
condition, not his period of military service, providing 
evidence against this claim.  

In May 1998, the veteran underwent a VA spine examination 
where the examiner attributed the diagnosis of DJD to the 
"natural aging process," not military service, providing 
more evidence against this claim.  There is no other evidence 
of record to link the veteran's DJD to his period of service.  
The Board finds that the preponderance of the evidence is 
against service connection for panic disorder or DJD of the 
lumbar spine.  38 U.S.C.A. § 5107(b).   The appeals are 
denied.  

The veteran's SMRs show that in January 1991, he complained 
of chest pain and difficulty breathing due to nose 
congestion.  The veteran was not diagnosed with a heart 
condition at that time or at any other period during his 
active military service.  Thus, overall, the Board finds that 
the SMR provides evidence against this claim.

In December 2003, the veteran underwent a VA heart 
examination.  The examiner diagnosed him with coronary artery 
disease, status post coronary triple artery bypass (August 
2002), arterial hypertension, mild left ventricular systolic 
dysfunction, and old myocardial infarction.  The examiner 
opined that the veteran's heart conditions were not related 
and could not be attributed to an undiagnosed illness or to 
the veteran's military service.  

The Board finds that the VA heart examination is entitled to 
great probative weight and that it provides evidence against 
the claim.  The veteran's post-service treatment records do 
not provide a link between his heart condition and his period 
of active service. The Board finds that the preponderance of 
the evidence is against service connection for a heart 
condition.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

The veteran's SMRs are negative for any diagnosis of or 
treatment for a skin condition.  In March 1991, the veteran 
reported having a rash, skin infection, or sores on his 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation.  The medical officer stated that the veteran had 
tinea cruris.  

In December 2003, the veteran underwent a VA skin 
examination.  The examiner noted that the veteran had 
erythematous excoriated patches on the medial aspect of his 
forearm and multiple brownish patches on his legs from the 
knees down towards the feet.  The examiner diagnosed the 
veteran with mild eczematous dermatitis of the forearms, 
peripheral vascular disease, and stasis dermatitis.  The 
examiner did not state that the veteran's skin condition was 
due to his period of military service.  The examiner also did 
not observe tinea cruris.  There is no post-service medical 
evidence to link the veteran's current dermatitis with his 
period of active military service.  The Board finds that the 
preponderance of the evidence is against service connection 
for a skin condition.  38 U.S.C.A. § 5107(b).   The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2003 and October 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
October 2003, prior to the January 2004 adverse determination 
on appeal.  The Board notes that the RO did not provide VCAA 
notice prior to the June 1998 adverse decision on appeal, 
which was issued prior to the enactment of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claims.  Id. at 120-
21.  However, the Board is satisfied that the October 2003 
and June 2003 VCAA notices otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claims, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, Social Security 
Administration records, VA medical records, private medical 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions for abnormal weight 
loss, a GI condition, headaches, general joint pain, muscle 
pain, a neurological condition, and a respiratory condition 
not been obtained.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
does not have these disorders and did not receive treatment 
for the claimed disorders during service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The first element is not met because there is no evidence 
whatsoever that the veteran has any of the disabilities for 
which an etiology opinion as not sought.  With the first 
requirement unsatisfied, the remaining three cannot be 
satisfied.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


